Citation Nr: 0806819	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied service connection for 
PTD.  The September 2005 rating decision did not adjudicate a 
claim for service connection for any other psychiatric 
disorder.

The veteran requested and was scheduled for a Board hearing 
in July 2006.  The record reflects that the veteran did not 
appear for the scheduled heating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran asserts that his psychiatric disorder, however 
variously diagnosed, and to include PTSD, is related to his 
military service.  Specifically, he alleges that one night in 
1974 he was sexually assaulted by a service member.  

Upon remand, the additional aspect of the claim for service 
connection for non-PTSD psychiatric disorder(s) will need to 
be adjudicated.  The veteran's May 2005 claim for service 
connection did not limit the claim to service connection for 
PTSD.  Through his representative, the veteran has throughout 
the claim contended that his current psychiatric disorders, 
however diagnosed, are causally related to the in-service 
sexual assault.  The veteran's representative also requests 
medical opinions and adjudication of the question of whether 
any currently diagnosed psychiatric disorder that is 
determined to be related to head injury (e.g., diagnosis of 
mood disorder due to head injury) is at least as likely as 
not due to head injury in service.  The September 2005 rating 
decision adjudicated service connection for PTSD, but did not 
adjudicate a claim for service connection for any other 
psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007). 

The controlling legal criteria provides that service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If, as in this veteran's case, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007). 

The September 2005 adjudication of service connection for 
PTSD correctly noted that the veteran's claim was based on 
allegations of personal sexual assault, and listed the 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident, 
including behavior changes, but did not make adjudicative 
findings regarding the specific factors listed at 38 C.F.R. 
§ 3.304(f)(3).  The statement of the case, while correctly 
citing to the PTSD regulation that pertains to PTSD based on 
personal assault, did not address any of these factors.  A 
thorough (re)adjudication should address evidence that shows 
that the veteran's conduct evaluations were lower on a 
January 1975 evaluation, and that the veteran committed 
military offenses (absence without leave in July 1974, 
failure to follow a lawful order and disrespect in January 
1975, and failure to be at the appointed place of duty in 
February 1975).  

The veteran's representative, in a July 2006 brief, 
specifically requested a VA psychiatric examination to 
attempt to reconcile the various psychiatric diagnoses, and 
to offer medical nexus opinions as to whether any currently 
diagnosed psychiatric disorder is related to either a) the 
in-service sexual assault in 1974, or 
b) in-service head injury.  The various psychiatric diagnoses 
of record include major depression, bipolar disorder, 
intermittent explosive disorder, and mood disorder related to 
head injury.  

A May 2005 VA PTSD consultation report reflects the 
conclusion that the veteran did not meet the criteria to 
diagnose PTSD.  The Board finds the May 2005 VA PTSD 
examination report to be inadequate for rating purposes for 
several reasons.  The May 2005 VA PTSD consultation did not 
include the relevant history of a June 2003 VA clinic record 
diagnosis of PTSD.  The May 2005 VA examiner's conclusion 
that the veteran did not meet the criteria for a DSM-IV PTSD 
diagnosis; was reached based on the examiner's acceptance as 
fact that the veteran was not exposed to a traumatic event 
during service.  In the diagnostic impression portion of the 
report, the examiner entered that the veteran experienced 
fondling in the military, which seems inconsistent with a 
finding that no in-service stressful event occurred.  The 
placement of the finding that the veteran experienced 
fondling in the military as a diagnostic impression, rendered 
in the context of the veteran's report of sexual assault in 
service in 1974, with subsequent reported anger (going 
"ballistic"), appears at odds with the May 2005 report's 
finding that there was no event in service that involved 
threatened serious injury to the physical integrity of self 
and that the veteran's response did not involve intense fear, 
helplessness, or horror.  The May 2005 VA PTSD consultation 
report reflects psychological testing scores (Mississippi 
Combat Scale) that 90 percent of the time identify PTSD, 
which is at odds with the conclusion that the veteran should 
not be diagnosed with PTSD.  The May 2005 report reports the 
psychological testing as not indicative of intrusive 
thoughts; however, the May 2005 examination report otherwise 
shows that the veteran met the DSM-IV re-experiencing 
criteria, as indicated by his reports of dreams, and intense 
psychological distress and physiological reactivity on 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  "Intrusive 
thought" is not a distinct DSM-IV category for PTSD, so the 
basis of the determination went beyond the DSM-IV criteria.  
The May 2005 VA PTSD consultation report also failed to offer 
medical opinions regarding the etiology of non-PTSD 
psychiatric disorders.  For these reasons, the Board finds 
that another examination is warranted.  See 38 C.F.R. § 4.2 
(2007) (VA examination reports that are inadequate for rating 
purposes are to be returned).

Based on the foregoing, the Board finds that a VA examination 
for the purpose of identifying the nature and etiology of any 
current psychiatric disorder is necessary to adjudicate this 
claim.  Further, the veteran has been alternately diagnosed 
as suffering from PTSD and other psychiatric disorders, and 
there has been no medical nexus opinion on the question of 
whether any of these diagnosed disorders are related to the 
veteran's military service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA mental 
disorders examination to ascertain the 
nature and likely etiology of any current 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history, including the headaches 
from being hit with a beer bottle (January 
13, 1975); and VA treatment records that 
included diagnoses of PTSD (June 2003); 
anxiety and depression, major depressive 
disorder, adjustment disorder with 
depression and impulse disorder, and 
intermittent explosive disorder; history 
of head injury and diagnosis of bipolar 
disorder (July 2005); the previous May 
2005 VA PTSD consultation report; and 
history of post-service head injuries.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD.  If so, the examiner 
should offer the opinion as to whether it 
is at least as likely as not that the PTSD 
is due to in-service sexual assault in 
1974.  If  the examiner does not diagnose 
PTSD, the examiner should explain why the 
veteran does not meet the criteria for a 
diagnosis of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such 
diagnosed psychiatric disorder as to 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to the veteran's 
active duty, specifically to a) in-service 
sexual assault in 1974, b) being hit on 
the head with a beer bottle in January 
1975. 

2.  Then, readjudicate the claim of 
service connection for a psychiatric 
disorder, including PTSD.  The 
readjudication of service connection for 
PTSD should address the adjudicative 
findings regarding the specific factors of 
behavioral changes listed at 38 C.F.R. 
§ 3.304(f)(3), including evidence that 
shows that the veteran's conduct 
evaluations were lower on a January 1975 
evaluation, and that the veteran committed 
military offenses (absence without leave 
in July 1974, failure to follow a lawful 
order and disrespect in January 1975, and 
failure to be at the appointed place of 
duty in February 1975).   Readjudication 
should include service connection for non-
PTSD psychiatric disorder(s).  If the 
determination remains unfavorable to the 
veteran, issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to appear and participate in a VA examination 
may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

